RESOLUCIÓN
Evaluado lo relacionado con la solicitud de reinstalación a la notaría y sobre otros extremos presentada por la parte peticionaria, se ordena la reinstalación de la Leda. Virgen Enid Rivera Torres, advirtiéndole que debe proseguir con las gestiones hasta tanto la deficiencia señalada quede subsanada. A su vez, debe notificar a la Oficina de Inspección de Notarías de los trámites que realice y sus resultados.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo